DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Paul Kriz on 04/29/2022.
The application has been amended as follows: 
Claim 14 is hereby cancelled.

Allowable Subject Matter
Claims 1-8,10,11,13,15-19,22,23,25-30 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Prior art e.g. U.S. Patent Application Publication Number 2011/0233677 A1 to Yamamoto discloses an apparatus (e.g. FIG. 3) comprising:
a substrate (inherent);
a first transistor circuit (FIG. 3) fabricated on the substrate;
silicide material (regions 401, ¶ [0026]) disposed on first regions (source and drain regions) of the first transistor circuit;
the silicide material being absent (in regions outside of 401 since formed by silicide block, ¶ [0026]) from second regions of the first transistor circuit, as discussed previously.
Prior art e.g. U.S. Patent Application Publication Number 2017/0104063 A1 to Zhang et al. teaches modifying a multi-finger (comb-shaped) transistor (e.g. FIG. 1) with a multiple multi-finger (comb-shaped) transistor circuits (e.g. FIG. 3A,3B) include a first transistor circuit and a second transistor circuit (see Examiner-annotated figure below), wherein silicide material is absent from peripheral regions of the first transistor circuit and the second transistor circuit (passive region b, ¶ [0043]), as discussed previously.

    PNG
    media_image1.png
    854
    608
    media_image1.png
    Greyscale


Prior art e.g. U.S. Patent Number 8,779,462 B2 to Schulze et al. teaches a high-ohmic substrate (Abstract) suitable for RF devices (column 1 lines 7-10, 49-54, column 8 lines 5-11, column 11 lines 37-45), as discussed previously.

Prior art generally teaches forming non-silicided regions, e.g. U.S. Patent Application Publication Number 2018/0114801 A1 to Leipold et al. FIG. 3 regions 28,52 to reduce parasitic resistances and parasitic capacitances (¶ [0025]).
However, prior art fails to reasonably teach or suggest additionally wherein the absence of the silicide material from the third region provides increased resistance of a parasitic path between the first transistor circuit and the second transistor circuit; and wherein the parasitic path is a parasitic transistor path extending from the first transistor circuit to the second transistor circuit, together with all of the other limitations of claim 1 as claimed.  Claims 2-8,9,22,23,25-30 are allowable in virtue of depending upon and including all of the limitations of allowable claim 1.
Claims 13, 15, 16, 19 are allowable for similar reasons to claim 1.  Claims 17 is allowable in virtue of depending upon and including all of the limitations of claim 16.
Additionally, prior art fails to reasonably teach or suggest in sufficient detail wherein a circuit path extending between the first transistor circuit and the second transistor circuit, the circuit path connecting the first transistor circuit and the second transistor circuit in series; and the silicide material being absent over a periphery region of the first transistor circuit, the perimeter region disposed adjacent to the second transistor circuit, together with all of the limitations of claim 10 as claimed.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC A WARD whose telephone number is (571)270-3406. The examiner can normally be reached M-F 10-6 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on (571)272-1731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Eric A. Ward/Primary Examiner, Art Unit 2891